Name: Commission Regulation (EEC) No 2499/89 of 14 August 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 240/12 Official Journal of the European Communities 17 . 8 . 89 COMMISSION REGULATION (EEC) No 2499/89 of 14 August 1989 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementating rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to the Arab Republic of Egypt 3 300 tonnes of skimmed ­ milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (*) OJ No L 204, 25 . 7. 1987, p. 1 . 17. 8 . 89 Official Journal of the European Communities No L 240/13 ANNEX I LOTS A, B, C and D 1 . Operation No ('): see Annex II  Commission Decision of 14. 7. 1989 2. Programme : 1989 3. Recipient : Arab Republic of Egypt 4. Representative of the recipient (3) : Embassy of the Arab Republic of Egypt, Commercial Section, 522 avenue Louise, B-1050 Brussels, tel. 02-647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Arab Republic of Egypt 6 . Product to be mobilized : skimmed-milk powder  low heat (6) 7. Characteristics and quality of the goods (2) (J) : see OJ No C 216, 14. 8 . 1987, p. 3 (under 1.1Al and I.1.A.2) 8 . Total quantity : 3 300 tonnes 9. Number of lots : four (A : 825 tonnes ; B : 825 tonnes ; C : 825 tonnes ; D : 825 tonnes) 10 . Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A.3 and 1.1 A.4) Supplementary markings on the packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p . 3 (under I.1A.4) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of th^ tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 23 . 10 to 13 . 11 . 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 18 . 9 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 . 9 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 28 . 10 to 20 . 11.1 989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi , B-1049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (s) : refund applicable on 14. 7. 1989 fixed by Commission Regulation (EEC) No 2110/89 (OJ No L 201 , 14. 7. 1989, p. 27) No L 240/ 14 Official Journal of the European Communities 17. 8 . 89 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall produce a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contracted by the successful tenderer : Mme Henrich, Delegue, 6 IBN Zanki Strreet, Cairo Zamalek, Egypt ; telex 94258 EUROP UN Cairo. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in7Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The milk powder must be obtained by the process ' low-heat temperature expressed whey protein nitrogen, maximum 6,0 mg/gm' and correspond to the characteristics mentioned in Annex I to Commis ­ sion Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, concerning the 'total colony count' the standard ADMI Standard Methods Ed, 1971 , pages 16 to 21 can be used instead of the interna ­ tional standard FIL 49 : 1970. H Certificate of radioactivity authenticated by an Egyptian embassy or consulate . 17. 8 . 89 Official Journal of the European Communities No L 240/15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã · ­ Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 825 Arab Republic of Egypt 382/89 Egypt Action No 382/89 / Skimmed-milk powder  Low heat / Gift of the European Economic Community to Egypt B 825 Arab Republic of Egypt 383/89 Egypt Action No 383/89 / Skimmed-milk powder  Low heat / Gift of the European Economic Community to Egypt C 825 Arab Republic of Egypt 384/89 Egypt Action No 384/89 / Skimmed-milk powder  Low heat / Gift of the European Economic Community to Egypt D 825 Arab Republic of Egypt 385/89 Egypt Action No 385/89 / Skimmed-milk powder  Low heat / Gift of the European Economic Community to Egypt